Citation Nr: 0939534	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  95-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vesicular 
dyshidrosis to include jungle rot, hands and feet as 
secondary to herbicide exposure.

2.  Entitlement to service connection for soft tissue 
sarcoma, as secondary to herbicide exposure.

(The additional issues of service connection for degenerative 
joint disease, bilateral shoulders, service connection for 
degenerative joint disease, cervical spine, and entitlement 
to an effective date prior to June 20, 1998, for a grant of 
service connection for posttraumatic stress disorder are 
addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This matter was 
remanded in March 2005 and April 2008 for further 
development.  

Review of the claims files in this case show at least some 
prior rating actions which addressed the skin disability 
issue under a new and material evidence analysis.  Although 
not clearly articulated, it appears that subsequent evidence 
showing additional or differently diagnosed skin disability 
led to consideration of the skin disability issue under a 
merits analysis.  In order to avoid confusion, the Board also 
reviews the skin disability issue under a merits analysis.  
There is no harm to the Veteran as a result. 

The Board notes that service connection has already been 
established for fungal infection of the toenails.  The 
following decision addresses skin disability other than the 
fungal infection of the toenails. 


FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether skin disability, 
variously diagnosed as vesicular dyshidrosis, dermatitis, 
tinea pedis, and psoriasis, is causally related to the 
Veteran's active duty service.   

2.  Soft tissue sarcoma was not manifested during the 
Veteran's active duty service, nor is it related to exposure 
to herbicide agents during service.  




CONCLUSIONS OF LAW

1.  Skin disability, variously diagnosed as vesicular 
dyshidrosis, dermatitis, tinea pedis, and psoriasis, was 
incurred in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Soft tissue sarcoma was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2008 and 
August 2008, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2008 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in October 2006, obtained a medical 
opinion as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, (except for chloracne and acute and 
subacute peripheral neuropathy which must be manifested to a 
degree of 10 percent or more within a year of the last 
exposure to an herbicide agent during service).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that 
a Veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.

Pursuant to this legislation, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors (esophagus, stomach, pancreas, colon, rectum), 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395 (June 12, 
2007).

The Veteran's military personnel record show that the Veteran 
served in Vietnam during the applicable time period, he is 
therefore presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).

The Board notes at this point that medical evidence of record 
(hereinafter discussed) shows skin disability, variously 
diagnosed as vesicular dyshidrosis, dermatitis, tinea pedis, 
and psoriasis.  None of these diagnosed skin disorders fall 
under the presumptive provisions for Veterans exposed to 
herbicides in Vietnam.  There is otherwise no competent 
evidence linking these disorders to such exposure.  

However, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a Veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet.App. 78 (1993).

The Board notes that the Veteran's service treatment records 
fail to reflect any disability attributed to vesicular 
dyshidrosis, jungle rot, or soft tissue sarcoma.  The Veteran 
did incur a small abrasion on his right foot as a result of 
falling out of bed in July 1967.  The Board notes that his 
June 1968 separation examination was normal.  The Veteran 
also completed a Report of Medical History in June 1968, and 
he indicated, by checked box, that he did not have any skin 
diseases, boils, tumors, growths, cysts, or cancers.    

Post-service evidence includes a Tarrant County hospital 
record which documents a flare-up of vesicular dyshidrosis in 
June 1979.  

The Veteran underwent a VA examination in November 1990.  The 
Veteran reported that beginning in 1968 (upon being 
discharged from service) he developed dermatitis involving 
the hands and (on occasion) the ankles.  He reported that the 
symptoms were intermittent and that he treats them with a 
topical lotion (presumably a steroid) with apparently good 
results.  The Veteran reported that the symptoms are worse in 
the summer months.  Upon examination, the examiner noted a 
hairy and patchy dermatitis over the knuckle and interdigital 
spaces in both hands and an open area of residual dermatitis 
in the right medial malleolus.  There was also a vesicular 
dry cracking and scaling.  The examiner diagnosed the Veteran 
with vesicular dishidrosis (variant of eczema) of the hands 
and feet.  

The Board notes that he also complained of jungle rot rash to 
his hands and feet in February 2001.  

The Veteran underwent a VA examination in October 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that he was in Vietnam 
from 1967 to 1968; and that he developed a rash on both hands 
and both feet approximately five to six years ago.  He then 
stated that he never had the rash in service; but that it 
developed soon after discharge from the military.  The 
examiner noted that in April 2006, the Dermatology Department 
diagnosed the Veteran with psoriasis in both legs and feet, 
and tinea pedis of both feet.  Upon examination, the Veteran 
had a rash on both legs and feet; as well as a few spots on 
his back.  Upon examining the Veteran and the claims file, 
the examiner opined that there was no evidence that the 
Veteran had soft tissue sarcoma anywhere.  He diagnosed the 
Veteran with psoriasis of the feet and legs; severe tinea 
pedis of both feet; and subacute spongiotic dermatitis of the 
low back.  In a May 2007 addendum, the examiner once again 
stated that there has been no evidence of soft tissue sarcoma 
in the past or present.  Additionally, he opined that "his 
current tinea pedis and psoriasis of legs is less likely than 
not related to service or [Agent Orange]."  

The evidence in this case favorable to the Veteran's skin 
disability claim is certainly not compelling.  It appears 
that no skin disability was manifested during service.  The 
Veteran does not appear to contest such a finding.  However, 
the Veteran appears to have told medical examiners that the 
skin problems began soon after discharge from service.  In 
other words, he appears to claim a continuity of pertinent 
skin symptoms since service.  Although a layperson, the 
Veteran is competent to report the time of onset of skin 
symptomatology.  It appears that the earliest supporting 
evidence of skin disability is in June 1979, several years 
after service.  However, the fact that this report refers to 
a flare-up suggests that the skin disability had already been 
in existence, although there is no reference to time of first 
onset.   

The Board does acknowledge medical opinion against a finding 
of a nexus to service.  However, no detailed rationale was 
furnished and the Board must discount the negative opinion to 
some degree.  

After reviewing the totality of the evidence, the Board finds 
that the evidence is in a state of equipoise.  Under such 
circumstances, service connection for skin disability, 
variously diagnosed as vesicular dyshidrosis, dermatitis, 
tinea pedis, and psoriasis, is warranted.  38 U.S.C.A. 
§ 5107(b). 

However, with regards to the issue of soft tissue sarcoma, 
the examiner found that there was there was no evidence of it 
in either the past or the present.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1131; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability. See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  As the preponderance of the evidence 
is against the soft tissue sarcoma claim, the benefit-of-the-
doubt doctrine does not apply.  




ORDER

Entitlement to service connection is warranted for skin 
disability, variously diagnosed as vesicular dyshidrosis, 
dermatitis, tinea pedis, and psoriasis.  To this extent, the 
appeal is granted. 

Entitlement to service connection for soft tissue sarcoma is 
not warranted.  To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


